internal_revenue_service number release date index number -------------------------------------- --------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ----------------- telephone number --------------------- refer reply to cc ita b05 plr-103266-09 date date legend taxpayers -------------------------------------- dollar_figureamount --------------- dollar_figureamount ------------- dollar_figureamount ------------- year ------- year year ------- ------- dear ------------------------------ this is in reply to your request pursuant to sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary income_tax regulations for consent to revoke an election out of the installment_sale_method facts during year taxpayers sold their principal_residence for dollar_figureamount in accordance with the purchase and sale agreement taxpayers received dollar_figureamount in year and were to receive dollar_figureamount in year taxpayers engaged a tax_return_preparer to prepare their year tax_return taxpayers represent that the tax_return_preparer advised them that installment_sale plr-103266-09 treatment could not be combined with the sec_121 exclusion from income for the sale of a principal_residence therefore taxpayers reported all the gain less the sec_121 exclusion from the sale of their principal_residence on their year federal_income_tax return taxpayers would have reported the sale of their principal_residence on the installment_method had the return preparer advised taxpayers that installment_sale treatment could be combined with the exclusion from income for the sale of a principal_residence when taxpayers changed tax_return_preparers in year the new return preparer advised taxpayers that it was possible to exclude gain on the sale of a principal_residence and report the remaining gain on the installment_method as a result taxpayers requested approval to revoke the election out of the installment_method for the year sale of their principal_residence law and analysis sec_121 excludes up to dollar_figure dollar_figure for certain joint returns of gain from the sale of a principal_residence if certain requirements are met sec_453 generally provides that a taxpayer shall report income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition sec_453 provides that a taxpayer may elect out of the installment_method in the manner prescribed by the regulations sec_15a_453-1 of the regulations provides that a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of an installment_obligation on a timely filed tax_return for the taxable_year in which the installment_sale occurs is considered to have elected out of the installment_method sec_15a_453-1 of the regulations provides that an election under sec_453 generally is irrevocable sec_453 provides that an election made pursuant to sec_453 may be revoked only with the consent of the secretary sec_15a_453-1 of the regulations provides that revocation of an election out of the installment_method is retroactive and will not be permitted when one of its purposes is the avoidance of federal income taxes or when the taxable_year in which any payment was received has closed in the instant case taxpayers represent that their first return preparer advised them that they could not exclude gain from the sale of a principal_residence if the gain was reported under the installment_method accordingly taxpayers reported all the gain less the sec_121 exclusion from the principal_residence sale on their year tax_return thereby electing out of the installment_method as soon as taxpayers were told plr-103266-09 by their new return preparer that taxpayers could have excluded gain on the sale and reported the remaining gain on the installment_method taxpayers filed a request for consent to revoke the election out of the installment_method the information submitted indicates that taxpayers’ desire to revoke the election is due to their return preparer’s misinformation rather than to avoid federal income taxes conclusion taxpayers are allowed to revoke their election out of the installment_sale_method with respect to the year sale of their principal_residence the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party this ruling is conditioned upon the accuracy of that information and those representations while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the exclusion_from_gross_income under sec_121 or the computation of gain to be reported under the installment_method under sec_453 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely amy j pfalzgraf senior counsel branch office of associate chief_counsel income_tax accounting
